Title: John Quincy Adams to Abigail Adams, 16 May 1795
From: Adams, John Quincy
To: Adams, Abigail


          
            N: 6.
            Dear Madam.
            The Hague May 16. 1795.
          
          We seem to be once more restored to some connection with our own Country; for six months after we left it, we might have been almost ignorant of its existence, but for the perpetual admonition of our own Hearts. A few days since I received from Hamburg, your favour of Feby: 10th. The third letter of yours that has reached me, and all within the course of three Weeks. Had you known of the occasion to write by my friend Freeman, I fear very much that your letter would have never reached me. I have heard that the vessel in which he was a passenger foundered on the Coast of France, that the people who took to one of her two boats, were fortunate enough to reach the shore, but that Mr: Freeman was in the other. I have still some hopes that he may have been saved; but my fears of the contrary are greater, and I dread the certainty of having to lament the loss of an amiable & valuable friend.
          I wrote him a letter from London, relative to some papers which he had entrusted to me when I came from America, and which were interesting to him. But as I have no acknowledgment from any of my friends in Massachusetts of their having received the letters I wrote them from London, I am apprehensive they must have all miscarried, or at least that Mr: Freeman, had not received that I wrote him, before he sailed himself.
          Since I wrote you last (April 25) nothing very material has taken place here. We are very quiet very secure, and in danger of nothing that I know of but hunger. The scarcity of provisions begins to be very alarming here, and it is already severely felt in almost every part of Europe. In some places it amounts to an absolute famine.
          Two new members of the french national Convention, and of the Com̃ittee of Public Safety, Rewbell and Syeyes arrived here a few days since and are negotiating with a deputation from the States General. They are both characters of note, but the latter is



particularly famous. He appears to be between 40 and 50 years of age, middling stature, spare person, pale countenance, strong features, and bald head; dress simple but neat; manners cool, approaching to the asperate. A single interview of a quarter of an hour, would not warrant any more particular characteristic observations.
          The object of this mission is supposed to be important, from the choice of the members. Syeyes was President of the National Convention, when he was chosen for this errand, and sat out upon it.
          France is far from being entirely tranquil. I have repeatedly given you my ideas relative to the practical moderation to be expected from thence. The last accounts contain details of the execution of Fouquier Tinville, and of fifteen Judges and Jurors of Robespierre’s Revolutionary tribunal, condemned by the Judges and Jurors of a succeeding Revolutionary tribunal, to whom one of the present sufferers upon hearing his sentence, foretold, that their turn also would very speedily come.
          At Lyons on the 4th: of this month the people, forced the prisons, and massacred the persons detained to the number of 60 or 70. These severities and cruelties are the reaction of the Revolution, and although afflictive to all sentiments of humanity, seem to lose some of their horrors in the consideration that they are exercised upon the people who were the first examples & instruments of the murders without number with and without legal forms, which proved during so long a time the desolation of France.
          On the other hand, fairer prospects rise from the complete pacification of the Vendee, said to be at length effected; from the Prussian Peace, negotiated at Basle, and signed on the part of France, by your old acquaintance Barthelemi, and from the increasing probability of a general Peace, or at least with the exception of Great Britain alone.
          I have just got letters from my brother Charles of March 10. and New York papers from whence it appears that the Treaty signed by Mr: Jay had at length arrived, and that the Senate were to meet in June to determine upon the point of Ratification. I am apprehensive it will occasion a tour to Philadelphia in June, which will not be very pleasant to my father, as it will call him at a busy time from the pleasures of his farm. I rejoyce to hear that the next Senate will be so well composed; a little wisdom, and a little moderation is all we want to secure a continuance of the blessings, of which faction, intrigue, private ambition, and desperate fortunes have concurred in exertions to deprive us. The Government of the United States need

not even appeal to the judgment of posterity, whose benedictions will infallibly follow those measures which were the most opposed. The voice of all Europe already pronounces their justification; the nations which have been grappling together with the purpose of mutual destruction, feeble exhausted, and almost starving, detest on all sides the frantic War they have been waging; those that have had the wisdom to maintain a neutrality have reason more than ever to applaud their policy, and some of them may thank the United States for the example, from which it was pursued.
          I know not when we shall have an opportunity to send you the articles for which you commissioned us. The situation of this Country has frightened away, almost all our Commerce, and only one opportunity direct to any part of Massachusetts has occurred since we have been in the Country. How long this state of things will continue it is not easy to anticipate; it is not so agreeable as to make us wish very anxiously for its long duration.
          Your miniatures are not forgotten. We were so short a Time in England, and our Time there was so busily employed, that we did not find a moment we could spare for the painter.— We have however accidentally met an Englishman here, who is now about the work, and we believe it will be executed to your satisfaction.
          I beg to be remembered in duty and affection to my grandmother, and to all our friends at Quincy, and Weymouth. We sympathize most cordially with the family of our Uncle Shaw, upon the heavy loss they have sustained so suddenly by his Death. I have requested Dr: Welsh to contribute for me a small portion of assistance towards supporting the expence of William’s education. Should that be otherwise provided for it is my wish that he should however appropriate the same sum to the occasions of my Aunt and the family. I am sure it will be impossible to make a better application of the money.
          I remain, my Dear Mamma, your affectionate Son
          
            John Q. Adams.
          
        